Case 1:07-cr-00236-MAC-KFG Document 195 Filed 08/12/20 Page 1 of 2 PageID #: 748




  UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        '
                                                  '
                                                  '
  v.                                              '           NO. 1:07-CR-236-2
                                                  '
                                                  '
  ANTHONY LIONEL JONES                            '

                     ORDER ADOPTING THE MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

         The court referred a petition alleging violations of supervised release conditions to the

  Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

  consideration pursuant to applicable laws and orders of this court. The court has received and

  considered the Report of the United States Magistrate Judge filed pursuant to such order, along

  with the record, pleadings and all available evidence.

         At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

  recommended:

  1.     that the court find that the Defendant violated the first allegation in the petition that he
         failed to follow a standard condition of release;

  2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

  3.     the Defendant should be sentenced to a term of 8 months’ imprisonment with one year
         of supervised release to follow. The court adopts the magistrate judge’s findings for
         the imposition of the special conditions of supervised release.

         At the close of the revocation hearing, the Defendant, defense counsel and counsel for

  the Government each signed a standard form waiving their right to object to the proposed

  findings and recommendations contained in the magistrate judge’s report, consenting to

  revocation of supervised release and imposition of the sentence recommended. The Defendant
Case 1:07-cr-00236-MAC-KFG Document 195 Filed 08/12/20 Page 2 of 2 PageID #: 749



  also waived his right to be present with counsel and to speak at sentencing before the court

  imposes the recommended sentence.

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct and the report of the magistrate judge is ADOPTED. It is therefore

         ORDERED and ADJUDGED that the petition is GRANTED and Anthony Lionel

  Jones’s supervised release is REVOKED.

         Judgment and commitment will be entered separately, in accordance with the magistrate

  judge’s recommendations.


          SIGNED at Beaumont, Texas, this 12th day of August, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               2
